Title: To John Adams from Louisa Catherine Johnson Adams, 25 December 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					December 25, 1818—January 4, 1819
				
				25 This being Xmas day received visits as usual from Mr. & Madame de Neuville—As I have just received your Letter my Dear Sir, though an answer to it is rather premature in this place, I must say a few words on the subject of Foreign Ministers; and thought it is impossible for me to deny what you observe regarding them, respect for the family into which I have entered, will not permit me to agree altogether in your opinion, as they have done too much honor to those Stations, for me ever to utter a word of censure, upon a Class of Society who though necessary evils often produce the greatest benefits to the Nations by whom their talents are called into action: and the part you and your Son have so ably borne in this distinguished career, will testify against your general condemnation—My experience has convinced me that we endure enough of mortification in this capacity in Europe, to convince of shew us the necessity of common politeness to those so situated among us in this Country; at least until it shall be found expedient by our Government to drop this kind of intercourse; and the sort of intimacy which I have with them is nothing more than common acquaintance—I fear you will think these observations if not impertinent at least injudicious but I have informed you that I must have the privilege of writing what I think or I cannot write at all—Major Jackson called to see me he always appears under some restraint when he comes to see me and as he has not always been friendly to Mr. Adams I suppose his conscience pricks him—We had a sociable family dinner with the addition of two or three Gentlemen. Mr Holmes Mr. Baily Mr. Maury & ca—26 Went with Mary Buchanan to Mr. de Neuvilles—The party so small the married Ladies were obliged to dance to make up a Cotillion but the evening was even more sociable and agreeable than usual—27 Read Prayers—Mr. Hopkinson Mr Sergeant and Major Jackson dined with us and Mrs. Cutts and Mrs. Smith took Tea  in the Evening They had sent me word in the morning they intended coming—The day passed very sociably and such dinners suit my taste much better than those of twenty people which are always attended with fatigue and anxiety—Mr A—— possesses the talent of entertaining dinner company to great perfection when his mind is at ease and I think is seen on these occasion’s to great advantage28 Returned the visits of the Foreign Ministers Ladies and called on my Sisters—Mr. de Neuville passed the evening with Mr Adams on business Nothing new excepting that General Jackson is expected in the City immediately—I hope he will not come as I fear the impetuosity of his character will do much harm—The French Minister more flighty than ever though full of importance—It is well if the general Evacuation dont oblige him to evacuate his Post—Mr. J. Ringold came and paid a long morning visit—29 At home all the morning receiving visits—Mrs. Cutts Mrs. Lear Miss Forrest Miss Stannard, and Mr Saw who is more excentric (if not more crazy) than ever—The Evening at Mrs. Thorntons where the Doctor entertained us with some of his good things—Among a number he told us one evening last Summer two of the Spanish Patriots were visiting at his house when the Spanish Secretary of Legation and the Spanish Consul called to see him—The latter immediately asked him who those Gentlemen were and that he replied they were gentlemen who were travelling for  to amend their Constitution—Mr. King who is employed by Delaplaine to paint Portraits for his Repository was also there, and apparently possesses some talents, at least for conversation—Mr. Pederson the Danish Minister came in also and on the whole we passed a pleasant evening—In the morning was much occupied in sending out cards of invitation to Tea on Thursday eveng. next—Mr Mumford very dangerously ill little hope of recovery he has been in Congress many years—Saw in an English Paper an article announcing the death of Ellen Nicholas, one of the loveliest Girls I ever knew only twenty, accomplished, beautiful and amiable—She has been early snatched from this world of sorrow to a state of bliss where her pure soul will meet the reward her virtue and piety may safely lead her sorrowing friends to hope as destined for her—30 Passed a very bad night and breakfasted in my chamber called on Mrs. Crawford and Mrs Calhoun to introduce Miss Buchanan after which returned home Mrs. Crawford told me she would not call on Mrs. Hay—Susan Clark came to see me had made many enquiries but could not learn if they were arrived—She is looking very well and says Mr. Clark is much better tho’ still poorly his Sister Miss Clark is a pretty girl—They are living two miles beyond George Town and I fear I shall have but few opportunities of seeing her The baby is quite well—Evening at home alone—31 The weather very bad—Mr. A—— informed us at dinner of the Mr. Mumfords death—At half past seven o’clock my company assembled and thought the larger part consisted of members of Congress notwithstanding their recent loss—I had 10 114 persons out of 150 invited and the evening was social and with the aid of a little music went off tolerably well—The Ladies of the members declined, the ettiquette question not being decided—Tho’ we have many parties here they finish so early we cannot be said to be dissipated—heard much of Mr Adams’s Letter to Mr Erving—Jany. 1. 1819 I will begin this day with a fervent hope that you my dear Sir may be spared to us a long time to bless and love us—Went to the Presidents at one o’clock accompanied by Mr. Adams Mrs. Smith and Miss Buchanan It was very crowded—Mrs Monroe looked beautiful but I really felt for her as the fatigue was much more than she ought to have undertaken—Was obliged to return with Mr Sergeant as our horses were so unusually vicious there was no doing any thing with them and I feared they would break the carriage to pieces—In the evening went to Mrs French’s concert a Lady of great Respectability who has taken this method of extricating her husband from his embarassments—Mr Sergeant accompanied me—I am always very much at a loss for a beau on such occasions—She sings very well and her voice is beautifully sweet—Was extremely unwell all day—Was informed that Mr Forsythe is to go Spain and Mr Graham to the Brazils as Minister’s—Mr. Clay was at the Presidents and we had some conversation—but not a word on ettiquette Your message might not be to his taste therefore I will not venture to deliver it—but as there are two Acts of parliament on Record in England on the same subject in two different reigns it does not strike me as being so extremely incongruous more especially as all our Institutions are in some measure copied from theirs and until something is done to regulate the Station which the Officers of the Government are to hold in society they are liable to be trampled on a little too much by the members of the Legislature—4th Janry 1819. George I perceive by the address on your Letter is with you—I am much flattered by the Letters you have favoured me with but certainly do not expect that you should condescend to answer any of my foolish suggestions as I value both your eyes and your fingers too much to occasion them unnecessary fatigue—Ever with the most Respectful affection
				
					L. C. Adams
				
				
			